Citation Nr: 1719685	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  06-27 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for arthritis of the right hip.

2. Entitlement to service connection for arthritis of the left hip.

3. Entitlement to service connection for arthritis of the lumbar spine.

4. Entitlement to service connection for arthritis of the right shoulder.

5. Entitlement to service connection for arthritis of the left shoulder.

6. Entitlement to service connection for arthritis of the right knee.

7. Entitlement to service connection for arthritis of the left knee.

8. Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II and PTSD.

9. Entitlement to an increased rating greater than 50 percent for posttraumatic stress disorder (PTSD).

10. Entitlement to an increased rating greater than 20 percent for diabetes mellitus, type II.

11. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to June 1969 and from March 1991 to June 1991, with intervening periods of active duty for training and inactive duty for training with the Marine Corps Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2006, April 2010 and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran's claims for service connection for arthritis of the joints listed above and hypertension were remanded by the Board for additional development in June 2008.  Thereafter, by a November 2009 determination, the Board denied these claims.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2011 Memorandum Decision, the Court affirmed the November 2009 Board decision with respect to the issue of entitlement to service connection for myositis and set aside the November 2009 decision with respect to the denials of service connection for hypertension and arthritis of the lumbar spine, hips, knees, and shoulders and remanded the claims for readjudication.  The matters were remanded by the Board in January 2013 and are now before the Board once again for further consideration.

By October 2015 statement, the Veteran withdrew his Board hearing request.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The January 2013 Board remand ordered that VA examination be conducted to comply with the November 2011 CAVC Memorandum Decision.  VA examinations were conducted in February 2014 in regard to the bilateral hips, low back, bilateral shoulders, bilateral knees, and hypertension.

In regard to the low back, bilateral hips, bilateral knees, and bilateral shoulders, the VA examiner stated that it is less as likely as not that Veteran's current low back, bilateral hip, bilateral knee, and bilateral shoulder conditions are due to service.  As rationale, the examiner noted that all reviewed STRs are silent for back, bilateral hip, bilateral knee, and bilateral shoulder conditions.  The Veteran was actively treated for low back, bilateral hip, bilateral knee, and bilateral shoulder conditions outside of service.  The STRs also do not indicate that the Veteran was a parachuter.

Lack of evidence in the STRs is insufficient rationale to support a negative nexus opinion.  The mere absence of evidence does not equate to unfavorable evidence.  See Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence).  See also Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service).  In Dalton, the Court found a VA opinion inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied exclusively on the lack of evidence in the service treatment records (STRs) to provide a negative opinion).  

Further, the Veteran was involved in combat operations in the 1960s and, therefore, the Board accepts his assertions as to his claimed parachute jumps pursuant to the provisions of 38 U.S.C.A. § 1154 (b) (providing for the acceptance of lay evidence from combat Veterans, despite lack of official record, unless rebutted by clear and convincing evidence), despite not being reflected in the STRs and personnel records.  The Board notes that pursuant to the January 2013 Board remand, the Veteran's DD 214 as to his second period of service in 1991 was associated with the claims file as well as personnel records to the extent possible.  These records do not support combat service for the second period of service.

As such, in regard to the low back, bilateral hips, bilateral knees, and bilateral shoulders, the February 2014 VA examiner's rationale is inadequate and an additional opinion is sought.

In regard to hypertension, the examiner stated that it is less as likely as not that Veteran's current hypertension was incurred in service or caused or aggravated by service connected disabilities.  As rationale, the examiner noted that the Veteran's diabetes and hypertension were diagnosed at around the same time, in August and November of 2001 respectively.  Further, emotional disorders such as PTSD can cause transient elevations in blood pressure but cannot cause hypertension.  The Board requests an addendum opinion regarding secondary service connection.  The fact that the diabetes and hypertension were diagnosed around the same time does not address aggravation, and actually may suggest a causal relationship.  Further, whether PTSD could aggravate hypertension was not addressed.

In regard to the increased rating claims for PTSD and diabetes, the record indicates worsening since the last VA examinations.  The Veteran last appeared for a VA examination as to PTSD in January 2010, in which the examiner found occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks due to PTSD, but with generally satisfactory functioning.  The examiner stated that the Veteran was able to work notwithstanding his PTSD.

In an October 2010 VA treatment note, the Veteran's psychiatric care provider opined that the Veteran's PTSD was severe, with estrangement from his wife and social isolation, and his symptoms have caused significant impairment in his occupational and social functioning.  The examiner stated that the symptoms of PTSD are the primary reason that the Veteran is no longer employed.  An updated VA examination is sought, with consideration of the October 2010 opinion which found PTSD is the primary reason the Veteran is unemployed.

In regard to diabetes, a VA examination was last conducted in December 2009.  A diabetic peripheral neuropathy examination was conducted in July 2013.  In July 2013, the Veteran stated that since his last VA exam, his numbness is worse in the feet and the hands, he has constant numbness in the toes and the fingers, and pain and muscle weakness in both lower extremities.  He indicated he receives treatment at the James A. Haley VAMC.  As worsening of the diabetes is noted, an updated VA examination is required.

The issue of entitlement to TDIU is inextricably intertwined with the issues on appeal.  Further, a medical opinion will be sought on the combined impact of service-connected disabilities on the Veteran's employability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA treatment records and associate them with the claims file, including from the James A. Haley VAMC.  

2.  Send the Veteran's claims file to an appropriate examiner for an opinion on his claimed arthritis of the lumbar spine, bilateral shoulders, bilateral knees, and bilateral hips.  The examiner should note that the claims file has been reviewed.  If examination of the Veteran is necessary to respond to the inquiries, one should be scheduled.

The examiner should render an opinion as to whether it is at least as likely as not that any diagnosed lumbar spine, shoulder, knee, or hip disability was incurred in or is otherwise related to the Veteran's military service.

Lay statements of the Veteran describing in-service manifestations of joint problems should be considered.  The examiner is advised that the mere absence of documented chronic joint conditions in the service treatment records is not a sufficient rationale.  Further, the Veteran was involved in combat operations in the 1960s and, therefore, the Board accepts his assertions as to his claimed parachute jumps pursuant to the provisions of 38 U.S.C.A. § 1154 (b).

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood). The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must provide a complete rationale for any opinion provided. 

3.  Send the Veteran's claims file to an appropriate examiner for an addendum opinion on his claimed hypertension.  The examiner should note that the claims file has been reviewed.  If examination of the Veteran is necessary to respond to the inquiries, one should be scheduled.

The examiner should render an opinion as to whether it is at least as likely as not that any diagnosed hypertension disability was caused or aggravated by the Veteran's service-connected PTSD and/or diabetes mellitus, type II.

In regard to the February 2014 VA examiner's opinion, the fact that the diabetes and hypertension were diagnosed around the same time does not address aggravation, and actually may suggest a causal relationship.  Further, whether PTSD could aggravate hypertension was not addressed.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must provide a complete rationale for any opinion provided.

4.  Schedule the Veteran for an appropriate, in-person VA examination to evaluate the nature and severity of his service-connected diabetes mellitus type II, with attention to the diagnostic criteria for diabetes.

The Veteran's claims file should be forwarded to the examiner for review in conjunction with the examination, and the examiner should indicate it has been reviewed. 

The examiner(s) should assess the functional impairment caused by the Veteran's service-connected diabetes, to include on his employability.

5.  Schedule the Veteran for an appropriate, in-person VA examination to evaluate the nature and severity of his service-connected PTSD, with attention to the diagnostic criteria for psychiatric disabilities.

The Veteran's claims file should be forwarded to the examiner for review in conjunction with the examination, and the examiner should indicate it has been reviewed. 

The examiner(s) should assess the functional impairment caused by the Veteran's service-connected PTSD, to include on his employability.

Discussion of the October 2010 VA medical opinion stating that the Veteran is unable to work due to his PTSD is requested.   

6.  Send the Veteran's claims file to an appropriate examiner for an opinion on employability.  The examiner should note that the claims file has been reviewed.  If examination of the Veteran is necessary to respond to the inquiries, one should be scheduled.

In the report of the examination, the examiner should assess the functional impairment caused by the Veteran's service-connected disabilities, either singularly or jointly, on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities. 

Discussion of the October 2010 VA medical opinion stating that the Veteran is unable to work due to his PTSD is requested.   

7.  After the above is complete, readjudicate the Veteran's claims.  If one or more of the claims remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



